Citation Nr: 1202502	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  08-07 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for a right ankle disorder. 

4.  Entitlement to service connection for migraine headaches.



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from April 1975 to August 1977.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Honolulu, Hawaii, Department of Veterans Affairs (VA) Regional Office (RO).  In July 2010, the Veteran failed to appear for a Travel Board hearing scheduled at his request.  The case was previously before the Board in August 2010, when it was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


REMAND

In August 2010, the Board remanded these claims to obtain records (any not already associated with the claims folder) of VA and private (at LBJ Tropical Medical Center) treatment, and to afford the Veteran VA examinations for his claimed disabilities.  

A review of the claims file found that VA treatment records were last obtained in September 2009 (with last treatment for hypertension shown dated in November 2007), and that the Veteran did not report for VA audiology evaluations in January and February 2008 ( prior to the August 2010 Board remand).  Updated VA treatment records are constructively of record, and may contain information pertinent to the matters at hand.  Consequently, they must be secured.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Here, there is no indication that updated VA treatment records were sought.   

Regarding private treatment records, a September 2010 letter from the AMC noted the Veteran's treatment at LBJ Tropical Medical Center, requested that he identify the providers of treatment he had received for his claimed disabilities, and complete and return an enclosed authorization for VA to obtain records of private treatment (VA Form 21-4142).  He did not respond. 

Ordinarily, the appellant's failure to furnish the requested evidence/information within the time provided by law would mandate a dismissal of his appeal under 38 C.F.R. § 3.158(a).  However, a review of the September 2010 AMC letter found that the Veteran was not advised of the consequences of a failure to respond.  Since his claim is being remanded anyway, he should have another opportunity to provide the requested information/evidence.  

The Veteran is advised that a governing regulation provides that where evidence (including identifying information and releases for private records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim will (emphases added) be considered abandoned (and that the appeal in the matter would be dismissed).  See 38 C.F.R. § 3.158(a).  [The Board notes that the language of 38 C.F.R. § 3.158(a) (i.e., "will [emphasis added] be considered abandoned") clearly indicates that disposition under that regulation is mandatory, not discretionary.]

[Notably, the Veteran was also notified that he was to be scheduled for examinations in connection with his claims and that his claims would be decided on the evidence of record if he failed, without good cause, to report for the examinations.  He was subsequently notified of the scheduled examinations (VA arranged for the Veteran's flight, ground transportation and lodging in connection with these examinations); however, he failed to report, and the examinations were cancelled.]

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify any and all providers of treatment he has received for the disabilities at issue since his discharge from service in August 1977, and to provide any authorizations necessary for VA to obtain records of any such private treatment.  Of particular interest are records pertaining to the initial diagnosis of the Veteran's hypertension, records from the LBJ Tropical Medical Center, and any updated records of VA treatment.  The RO should secure for the record copies of complete pertinent clinical records (i.e., those not already associated with the claims folder) from the sources identified.  If the Veteran has not received VA treatment since September 2009, it should be so noted for the record.

2.  The RO should arrange for any additional development necessary (based on the response to that sought above), to include affording the Veteran VA examinations in connections with his claims, if indicated.  

3.  The RO should then readjudicate the claims (under 38 C.F.R. § 3.158(a), if applicable).  If any remains denied (or is dismissed under 38 C.F.R. § 3.158(a)), the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

